UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6384


MR. TROY LAMONT BURRELL,

                    Plaintiff - Appellant,

             v.

MR. T. DOSS, the Superintendent; MR. PROCTOR, Major; MR. WILLIAMS,
Correctional Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00212-HEH-RCY)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy Lamont Burrell seeks to appeal the district court’s orders dismissing without

prejudice his 42 U.S.C. § 1983 (2012) action for failure to adequately comply with the

magistrate judge’s order directing Burrell to particularize the complaint and denying

Burrell’s motion to alter or amend the judgment. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-47 (1949). Because the deficiencies identified by the district

court may be remedied by the filing of an amended complaint, we conclude that the

orders Burrell seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th

Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993); see also Bridges v. Dep’t of Md. State Police, 441 F.3d 197, 207 (4th

Cir. 2006) (“The denial of reconsideration of a nonappealable order is not a final order”).

Accordingly, we deny Burrell leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction. * We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED


       *
        We do not remand this matter to the district court, because the court previously
afforded Burrell the opportunity to amend his complaint. Cf. Goode, 807 F.3d at 629-30.


                                            2